DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of this application’s status as a continuation-in-part of application 15,978,515. 
As the effective filing date is determined on a claim-by-claim basis, it is noted in the interest of the clarity of the record that Claims 1-4, 6, and 9-12 are accorded the effective filing date of parent application 15/978,515 which is a continuation of 14/763,936 now U.S. 9,994,485, which is a 371 of PCT/US14/64882 which is entitled to provisional application 61/902,706 (filed 11-11-2013).
Claims 5, 7, 8 and 13 do not find support in parent application 15/978,515 and are therefore accorded the filing date of the instant application (01/24/2019).
Information Disclosure Statement
The information disclosure statements (IDS) submitted 01/24/2019 and 09/10/2019 have been considered by the examiner.
Claim Interpretation
Applicant insists in the Remarks filed 07/15/2020 of parent application 15/978,515 that the claim language ‘An asphalt binder additive composition’ is intended to describe an additive composition that is added to asphalt binder’ (2nd to last paragraph of Page 1 of Remarks) and that no indefiniteness issue arises due to the language of the preamble (i.e. asphalt binder additive) and the body of the claim requiring in part “the composition does not contain bitumen”. To reflect this intention, the preamble of the claim should be amended to: “An for an asphalt binder, the additive composition
Applicant’s disclosure does not identify or explain that ‘asphalt’ and ‘bitumen’ are used interchangeably. To the contrary, Applicant distinguishes between “asphalt binder” and “asphalt mixture”. “Asphalt binder” is used synonymously with “bitumen” (see Paragraph 0019).
In the interest of the clarity of the record, ‘asphalt binder’ has been treated as the intended use of the additive composition.
Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 states “further comprising (d) a surfactant”. Claim 5 depends from claim 1 but does not include a step or element (c).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “Emulsion D, Emulsion E, and Emulsion F” but does not describe what these emulsions are. As such, the metes and bounds of the claim are unclear. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F. 2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 8 is not able to be construed; it is only recites “Emulsion E.”. It is unclear if claim 8 is an independent or dependent claim. If it is a dependent claim, it would necessitate a rejection under 112d as it does not identify a previous claim and specify a further limitation. If claim 8 is In re Van Geuns, 988 F. 2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remaut (FR 2 909 871; Espacenet machine translation attached).
Regarding claim 1, it is noted that ‘asphalt binder’ is the intended use of the claimed additive composition as interpreted in the Claim Interpretation section above. It has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) MPEP 2112.02.II. In the instant case, ‘asphalt binder’ is not considered a limitation and is of no significance to claim construction.
st Paragraph of translation). Remaut’s composition does not contain bitumen. 
Regarding claim 2, Remaut anticipates the invention as applied to claim 1 above and ‘2-ethylhexyl salicylate’ meets the claimed ‘curing agent’. Notably, Applicant has defined ‘curing agent’ at Paragraph 0023 of the instant specification as ‘a substance that contributes to the rejuvenation or ‘warm mix’ properties of the invention’. The Office does not possess the capabilities to manufacture and test compositions of the prior art. As such, it is anticipated that Remault’s 2-ethylhexyl salicylate would contribute to the rejuvenation or warm mix properties of the invention absent evidence to the contrary.
In the interest of the clarity of the record, Applicant’s definition of ‘masked curing agent’ at Paragraph 0024 is “a substance capable of transforming into a curing agent during the process of rejuvenation or warm mix formation or application of an asphalt mixture”. Salicylates are preferred by Applicant’s as masked curing agents. As such, there is a reasonable presumption that Remault’s salicylate would be a curing agent.
Regarding claims 3 and 11, Remaut anticipates the invention as applied to claim 1 above and ‘2-ethylhexyl salicylate’ meets the claimed ‘masked curing agent’ as defined by Applicant at Paragraph 0024 as well as the preferred chemical structure in claim 11.
Regarding claims 4, 9, and 10, Remaut anticipates the invention as applied to claim 1 above and further includes a co-emulsifier such as stearic acid (Page 3, 2nd Para of the translation) and an adjuvant such as Vitamin C (ascorbic acid) and salicylic acid (Page 5, 2nd Para of the translation). Either or both of the co-emulsifier or adjuvant meets the claimed curing agent.

Regarding claim 5, Remaut anticipates the invention as applied to claim 4 above and further teaches that the nonionic emulsifiers are included (Page 3 3rd Para; meeting claimed surfactant).
Claims 1-3, 5, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyldgaard (U.S. 6,342,208).
Regarding claim 1, it is noted that ‘asphalt binder’ is the intended use of the claimed additive composition as interpreted in the Claim Interpretation section above. It has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) MPEP 2112.02.II. In the instant case, ‘asphalt binder’ is not considered a limitation and is of no significance to claim construction.
Hyldgaard teaches an oil-in-water emulsion (meeting claimed carrier matrix) containing citric acid (meeting claimed curing agent or masked curing agent; note, only one is required to meet the claim) Example 1. Hyldgaard’s composition does not contain bitumen.
Regarding claims 2, 9, and 10, Hyldgaard anticipates the additive composition as applied to claim 1 above and citric acid is a named curing agent of both Hyldgaard and the invention (see citric acid of claim 10).
Regarding claims 3, 11, and 12, Hyldgaard anticipates the additive composition as applied to claim 1 above and Hyldgaard further teaches methyl salicylate (Col. 21 line 58).
Regarding claim 5, Hyldgaard anticipates the additive composition as applied to claim 1 above and further teaches that the emulsion is stabilized by containing at least one surfactant/emulsifier (Abstract).
Regarding claim 6, Hyldgaard anticipates the additive composition as applied to claim 1 above and further includes linseed oil (Col. 14 line 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hyldgaard (U.S. 6,342,208).
Regarding claim 4, Hyldgaard anticipates the additive as applied to claim 1 above but fails to expressly use any of the salicylates in an example with citric acid and in view of the large number of alternative materials used in the Hyldgaard patent, an anticipatory rejection has not been made. However, it would be obvious to select methyl or ethyl salicylate from Hyldgaard’s list of known and suitable sunscreens for a skin product made for humans (see abstract disclosing ‘treating human skin’).
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (U.S. 5,928,418; Of Record).
Regarding claim 1, Tamaki et al. teaches an asphalt emulsion including components B, C, and D as essential (Col. 14 lines 3-9) wherein component C can be citric acid (Col. 12 line 40) and the components are prepared separately from the asphalt emulsion and are emulsified (Col. 17 lines 57-61). Col. 16 lines 12-26 explains that vegetable oil softening agents can be added to the asphalt emulsion. The incorporation of the vegetable oil as a component would produce an oil in water emulsion absent evidence to the contrary.
Regarding claim 13, Tamaki teaches the composition as applied to claim 1 above and further teaches that the components are further emulsified with the heated asphalt mixture (Col. 17 lines 61-63). Tamaki teaches that the asphalt emulsion can effectively be used in the uses such as the paving of a road (Col. 17 lines 41-43). It necessarily follows that the act of paving a road would require the application of a layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-4 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-12 of copending Application No. 15/978,515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompass those of the reference application. The claims are largely identical save for the limitation in reference claim 1 requiring “wherein the composition does not contain bitumen”. Both applications define ‘asphalt binder’ and ‘bitumen’ as synonyms and Applicant insists that the ‘asphalt binder additive composition’ does not actually include asphalt binder or bitumen but is only directed to an intended use of the additive composition. It is reasonably expected based upon the disclosures of these applications that this is intended for the reference application as well as the instant application. Therefore, the scope of the claims are nearly the same such that an unjustified and improper extension of the right to exclude would occur as these applications are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738